A Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 1 of 7 PagelD #: 3

‘IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
- DENA CLARK, §
. §
Plaintiff, §
§ | .
v. § Civil Action No: 5:20-cv-05160-PKH
§
SYNDICATE CLAIM SERVICES INC., §
§
Defendant. §
§

 

PLAINTIFF’S ORIGINAL COMPLAINT

 

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:
NOW COMES Dena Clark (‘Plaintiff’) and files this Plaintiff’s Original Complaint.
I. JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction to hear this complaint and to adjudicate
- the claims stated herein under 28 U.S.C. §§ 1331 because Plaintiff asserts claims for retaliation
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 20006 et. seq and the Equal Pay Act,
29 U.S.C. § 206 et. seq.
| 2. Venue is appropriate because Defendant employed the Plaintiff in Washington
County, Arkansas and the events giving rise to this action occurred within this judicial district.

Il. PARTIES
3. Dena Clark is an individual who performed work for Defendant in Washington

County, Arkansas.

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 1

 
Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 2 of 7 PagelD #: 4

4. Syndicate Claim Services Inc. is a company registered and doing business in the

“state of Arkansas.
I. FACTS

5. Plaintiff started working for Defendant Inc. in 2016.

6. Plaintiff was most recently employed as a Catastrophe Claims Manager.

7. Plaintiff as all other Claims Managers, worked remotely. |

8. Plaintiff worked from her home in West Fork, Arkansas.

9. Plaintiff received excellent evaluations and was never disciplined.

10. On or about December 2018, Plaintiff discovered that she was not being paid
equally.

11. Less experienced, male Claims Managers were getting paid more.

12. Plaintiff submitted this issue to Human Resources and they agreed that she was
not getting paid equally and was being discriminated against based on her gender.

13. The HR manager Allegra Nottage even suggested that Defendant needs to “feel

the pain.”
14,  Plaintiff’s pay was soon corrected due to her complaint.
15. However, Defendant was not happy about the complaint and pay correction.
16. Defendant would soon institute a reorganization to get rid of employees such as

Plaintiff who complained.
17. Indeed, shortly before this reorganization, there was a meeting at Ms. Sarah
Nelm’s house to discuss how to use the reorganization to get rid of employees such as Plaintiff

that made complaints.

 

PLAINTIFF'S ORIGINAL COMPLAINT — Page 2

 
Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 3 of 7 PagelD #: 5

18. This meeting was attended by Sarah Nelms, Tieren Palmer, Chandra Greenburger,
Chris Gardner, Margaret Tilley, and Allegra Nottage.

19. During the meeting it was discussed how to design the new positions and the job
roles so that it is NOT transparent that people are intentionally being not retained because they
complained.

20. In October 2019, it was formally announced that the Claims Manager positions
were being eliminated and those individuals were to apply for new job titles.

21. Despite asking on multiple occasions what positions she should apply for,
Plaintiff was not given any guidance on what positions she should seek.

22. It was also difficult for Plaintiff to judge what positions to apply because
Defendant refused to discuss salary information about the new positions when Plaintiff asked.

23. Plaintiff applied for two roles: Client Success Manager and Senior Field
Manager.

24. Plaintiff was well qualified for both of these positions since she worked for
Defendant with no performance issues and achieved great results for the past three years.

25. Plaintiff has also been in the insurance industry for over 20 years.

26. Plaintiff did not get either position and on October 17, 2019 was informed that
her last day of work would be November 15, 2019.

27. The real reason for her not getting any position was because of the protected
activity she engaged in regarding her unequal pay complaint.

28. Plaintiff was clearly the best qualified candidate, especially considering that the

male managers with less experience who did not have equal pay complaints were retained.

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 3
Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 4 of 7 PagelD #: 6

29. ‘Plaintiff was supposed to be considered for other roles that she did not apply for,
but she was not.

30. Plaintiff is the only Claims Manager that wanted a position that was not retained
despite Defendant leaving two Client Success Manager positions unfilled.

31, One of the individuals selected to be a Client Success Manager, was not even a
Claims Manager, had little to no experience, and did not even formally interview for the position. |

32. During the EEOC process, Defendant failed to even acknowledge that Plaintiff
made a pay equity complaint and blamed Plaintiff’s internet connection on her non selection.

33, This is despite the fact that when Plaintiff made her pay complaint she actually
said “equal pay, equal work” and “the only thing I can see different is male and female.”

34. Despite working remotely for three years, Defendant never once complained
about Plaintiff’s internet connection.

35. In fact, the very day after her interview, Defendant sent out a company wide email
stating the company was in fact experiencing internet problems.

36. Being aware that Plaintiff had viable claims, Defendant attempted to strong arm
her into releasing her claims.

37. On October 17, 2019, Defendant offered Plaintiff a small severance package to
release her claims.

38. Despite the own terms of the offer stating that she had 45 days to review it before

signing, Defendant withdrew the offer the next day on October 18, 2018 when Plaintiff

questioned the release of claims.

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 4
Case 5:20-cv-05160-PKH Document 2 _ Filed 08/28/20 Page 5 of 7 PagelD #: 7

39, Despite questioning the release, Plaintiff specifically stated that she would still be
willing to work until November 15, 2019.

40. The letter stating that Plaintiff would be retained until November 15, 2019 did not
condition continued employment on signing the severance/ release of claims.

41. It is impossible that continued employment until November 15, 2019 was
conditioned on signing the release since the release of claims gave employees 45 days to
consider which would be after November 15, 2019.

42. Defendant immediately terminated Plaintiff on October 18, 2019 when she
questioned the release of claims instead of allowing her to work until November 15, 2019 like
other employees.

43. | The Defendant's actions were willful.

44, All conditions precedent to filing this lawsuit have been satisfied.

IV. RETALIATION (TITLE VII AND EQUAL PAY ACT)

45. Plaintiff repeats and realleges all previous paragraphs of this Complaint as though
fully set forth herein.

46. Plaintiff engaged in protected activity by making a complaint about how her pay
was less than male employees.

47. Plaintiff also engaged in protected activity when she questioned and protested the
release of her claims in the severance package that she was offered.

48. Defendant unlawfully retaliated against Plaintiff by not retaining her as an

employee under a new job title and/or by not retaining her until November 15, 2019.

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 5
Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 6 of 7 PagelD #: 8

49. Because of the actions by Defendant, Plaintiff has suffered damages within the

jurisdictional limits of this Court.
| V. JURY DEMAND
50. Plaintiff exercises the right to a Jury.
VI. DAMAGES

WHEREFORE, Plaintiff respectfully requests that the above-named Defendant, be cited
to appear in this matter and that, after jury trial by proof, she be awarded:

1. Plaintiff seeks her economic damages, including lost wages (back and front pay),

benefits, lost economic opportunity, and actual damages.

ii. Plaintiff seeks appropropriate equitable relief such as reinstatement.

iii. Plaintiff seeks compensatory and punitive damages.

iv. Plaintiff seeks her attorney’s fees and costs of court.

v. Plaintiff seeks pre and post-judgment interest at the maximum rate allowed by

law.
WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon a trial
on the merits, Plaintiff be awarded the relief requested in this Complaint and such other and

further relief to which she may be justly entitled.

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 6

 
Case 5:20-cv-05160-PKH Document 2 Filed 08/28/20 Page 7 of 7 PagelD #: 9

Respectfully submitte”,

Su

Gregory A. Placzek mi
Bar Number 2017271
Attorney for Plaintiff
- Placzek Law Firm, PLLC
130 N College Ave Suite D
Fayetteville, Arkansas 72701
Telephone: (479) 935-3321 _
E-mail: greg@nwaemploymentlaw.com

 

PLAINTIFF’S ORIGINAL COMPLAINT — Page 7
